Name: Commission Regulation (EC) No 1393/98 of 30 June 1998 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92
 Type: Regulation
 Subject Matter: animal product;  trade;  agricultural activity;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31998R1393Commission Regulation (EC) No 1393/98 of 30 June 1998 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92 Official Journal L 187 , 01/07/1998 P. 0035 - 0036COMMISSION REGULATION (EC) No 1393/98 of 30 June 1998 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products (1), as last amended by Regulation (EC) No 562/98 (2), and in particular Article 10 thereof,Whereas Commission Regulation (EEC) No 1726/92 (3), as last amended by Regulation (EC) No 2342/97 (4), fixes for the period 1 July 1997 to 30 June 1998 the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the Azores and Madeira; whereas these quantities should be determined for the egg and poultrymeat sectors for the period 1 July 1998 to 30 June 1999, taking account of local production and traditional trade flows and ensuring that the proportion of products supplied from the Community is preserved;Whereas the fact that the Community aid is fixed in the light of the present situation on the market for the products in question and in particular of the prices for such products in the European part of the Community and on the world market results in the aid for the supply of egg and poultrymeat to the Azores and Madeira being fixed at the amounts given in the Annex;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 1726/92 is hereby replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27. 6. 1992, p. 1.(2) OJ L 76, 13. 3. 1998, p. 6.(3) OJ L 179, 1. 7. 1992, p. 99.(4) OJ L 324, 27. 11. 1997, p. 30.ANNEX >TABLE>>TABLE>